Citation Nr: 1119353	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO. 09-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided testimony at a March 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Audiological test results indicate that the Veteran experienced a medical hearing loss in the left ear at his service discharge examination.

2. The Veteran has provided credible testimony of experiencing acoustic trauma during service in Korea and Vietnam and symptoms of hearing loss from the time of discharge from active service through the present time; the Board finds this testimony of greater probative weight than a July 2009 VA examiner's opinion that the Veteran had normal hearing at discharge from active service and that his current left ear hearing loss disability is not related to service.

3. The Veteran has a current left ear hearing loss disability. 






CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability are met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010); Hensley v. Brown, 5 Vet. App. 155 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will find that the Veteran's service discharge examination demonstrated a medical hearing loss in the left ear as defined by medical treatises and the Court of Appeals for Veterans Claims in Hensley v. Brown, 5 Vet. App. 155 (1993). The Board will further find that the Veteran has provided credible lay testimony as to experiencing acoustic trauma during service and symptoms of left ear hearing loss at discharge from active service through the present time. Moreover, VA examination results demonstrate that he has a current left ear hearing loss disability as defined by VA regulations (see 38 C.F.R. § 3.385). Accordingly, the Board will grant entitlement to service connection for left ear hearing loss disability.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

 The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the matter on appeal. Therefore, no further notice or development is needed with respect to this matter.



Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
   
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

At the Veteran's March 1948 service enlistment audiological examination, with American Standards Associates (A.S.A.) units converted to International Standards Organization (ISO) units, pure tone thresholds in the right ear were 20 decibels at 500 hertz, 10 decibels at 1000 hertz, 5 decibels at 2000 hertz, and 5 decibels at 4000 hertz. Pure tone thresholds in the left ear were 15 decibels at 500 hertz, 10 decibels at 1000 hertz, 5 decibels at 2000 hertz, and 5 decibels at 4000 hertz. Thus, the Veteran is shown to have had neither a medical hearing loss nor a hearing loss disability for VA purposes at entrance into service. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (Court and medical treatise definition of medical hearing loss), 38 C.F.R. § 3.385 (VA criteria for hearing loss disability).

At the Veteran's March 2011 Board hearing, the Veteran testified as to having served in the Korean Conflict and Vietnam War. He stated that in the Korean Conflict he first served in the infantry as a forward air controller and then as a pilot. He indicated that he flew over a hundred missions, including in combat aircraft, during the Korean Conflict. The Veteran described having been subject to artillery noise and military aircraft noise during his time in Korea and Vietnam. 

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service connection in such cases shall be recorded in full. 

As the Veteran has provided credible and competent evidence of combat-related acoustic trauma that is consistent with his circumstances of service, and there is no evidence to rebut this testimony, the Board finds that the Veteran did experience acoustic trauma during his period of active service. 38 U.S.C.A. § 1154(b).

At the Veteran's service discharge examination in March 1969, pure tone thresholds in the right ear were 0 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 0 decibels at 3000 hertz, 30 decibels at 4000 hertz, and 25 decibels at 6000 hertz. Pure tone thresholds in the left ear were 5 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 10 decibels at 3000 hertz, 10 decibels at 4000 hertz, and 25 decibels at 6000 hertz. Thus, the Veteran did not have a hearing loss disability as defined by VA regulations in either ear at the time of discharge from service. See 38 C.F.R. § 3.385. However, as a hearing loss of greater than 20 decibels was present at certain frequencies in both the left and right ears, the Veteran did have a medical hearing loss in both ears, as defined by the Court and medical treatises, at the time of his discharge from service. Hensley v. Brown, 5 Vet. App. 155 (1993).
 
At a VA examination in July 2009, pure tone thresholds in the right ear were 25 decibels at 500 hertz, 30 decibels at 1000 hertz, 60 decibels at 2000 hertz, 60 decibels at 3000 hertz, and 80 decibels at 4000 hertz. Pure tone thresholds in the left ear were 30 decibels at 500 hertz, 40 decibels at 1000 hertz, 65 decibels at 2000 hertz, 65 decibels at 3000 hertz, and 70 decibels at 4000 hertz. Speech recognition scores were 64 percent in the right ear and 72 percent in the left ear. Thus, for both ears the Veteran has current hearing loss disability as defined by 38 C.F.R. § 3.385. 

The July 2009 VA examiner found that the Veteran had a shift in hearing thresholds in the right ear at discharge from service and that current right ear hearing loss disability as evidenced on audiological testing in July 2009 was therefore related to active service. However, he found that the Veteran had normal hearing in the left ear at discharge from active service. It appears that he overlooked the shift to 25 decibels at 6000 hertz in the left ear. In light of the VA examiner's finding that the Veteran had normal hearing in the left ear at discharge from active service, he further found that the Veteran's current left ear hearing loss disability was not related to active service. 

As a result of the July 2009 VA examiner's findings, in September 2009 the RO granted the Veteran's claim for service connection for right ear hearing loss disability but denied the claim for left ear hearing loss disability.

At his March 2011 Board hearing, the Veteran provided competent and credible evidence of having experienced acoustic trauma to both ears during active service and experiencing symptoms of hearing loss in both ears from the time of discharge from active service forward. The Board finds this lay testimony of greater probative weight than the VA examiner's opinion that the Veteran had normal left ear hearing at discharge from active service and therefore that current left ear hearing loss disability was not related to active service, particularly since the VA examiner did not discuss the shift to 25 decibels at 6000 hertz in the left ear at the March 1969 service discharge examination. The Board finds this shift important because in January 1968 the pure tone threshold in the left ear at 6000 hertz was measured at 5 decibels, or 20 decibels better than in March 1969, a fact that the July 2009 VA examiner also did not discuss.

The Veteran experienced acoustic trauma during active service and symptoms of objectively corroborated hearing loss in the left ear at the time of discharge from service. He has provided competent and credible evidence of experiencing left ear hearing loss from the time of discharge from active service forward, and has current hearing loss disability. Accordingly, the Board finds that, affording reasonable doubt in favor of the Veteran, entitlement to service connection for left ear hearing loss disability is warranted.


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


